Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-3-2005

Dula v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3176




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dula v. Comm Social Security" (2005). 2005 Decisions. Paper 1254.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1254


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 04-3176


                                   ALETA A. DULA,
                                                           Appellant
                                            v.

                          JOANNE B. BARNHART,
                     COMMISSIONER OF SOCIAL SECURITY


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 03-cv-1179)
                     District Judge: Honorable Joy Flowers Conti


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     May 3, 2005

           Before: MCKEE, VAN ANTWERPEN, and WEIS, Circuit Judges.

                                 (Filed May 3, 2005 )




                               OPINION OF THE COURT


VAN ANTWERPEN, Circuit Judge.

      Appellant Aleta A. Dula (“Dula”) appeals from an order of the District Court granting

summary judgment for the Commissioner of Social Security (“Commissioner”) in this action

                                            1
to review a final determination of the Commissioner that denied Dula’s applications for

social security disability (“DIB”) and supplemental security income (“SSI”) benefits. We

have jurisdiction pursuant to 28 U.S.C. § 1291. Because the Commissioner’s ruling is

supported by substantial evidence, we will affirm.

                                            I.

       At the time of the Commissioner’s final decision, Dula was a 48-year-old individual

with a college education. Her work experience included employment as a customer service

representative, a document coder, a team leader and a clerical worker. She alleges that she

has been disabled since November 1, 1997, because of bipolar disorder, left ankle arthritis

and hypertension.

       Dula introduced into evidence records from a number of medical sources. They may

be summarized as follows. On January 19, 1999, Dula’s treating physician, Dr. Rollman,

reported that while Dula had a history of bipolar disorder and controlled hypertension, she

was functioning well and that her problems were stable. On July 22, 2002, Dr. Rollman

reported that Dula was “doing fine” psychiatrically.

       On August 13, 2001, Dula met with Dr. Strick, a consultive psychologist, who

reported that Dula’s bipolar disorder was in remission. Dr. Strick also opined that if Dula

made successful use of psychotherapy, she could tolerate a low stress job.

       On September 19, 2001, Dr. Zuckerman, a state agency psychological consultant,

completed a “checkbox” Psychiatric Review Technique form and concluded from it that Dula



                                            2
had mild limitations in completing activities of daily living, maintaining social functioning,

and maintaining concentration, persistence and pace. Dr. Zuckerman also disagreed with

Dr. Strick’s evaluation and opinion, supra, on the grounds that they were internally

inconsistent and not supported by the record as a whole.

       On November 6, 2001, Dr. Levine, another consultative physician, observed Dula.

He found that Dula’s symptoms could, as a general matter, limit her ability to work.

However, Dr. Levine also found that Dula was not exhibiting any symptoms as of the date

he observed her. From this he concluded that Dula’s diagnosis was not presently limiting her

ability to work. In addition, Dr. Levine did not observe physical, exertional, standing or

walking limitations.

       On February 28, 2002, Dr. Wolfson, a licensed psychologist, completed a Mental

Status Questionnaire regarding Dula. While he diagnosed Dula with bipolar disorder, he also

observed that she had responded to therapy and was only mildly depressed. He concluded

that Dula could work, but could not work an eight hour day on the grounds that work-related

stress could trigger manic episodes. On October 22, 2002, Dr. Wolfson reported that Dula

had been “taken off” her regular medication, her depressive symptoms had been exacerbated

as a result, and that Dula remained incapable of working a full eight-hour workday.

       Finally, on June 7, 2002, Dr. Miller, one of Dula’s treating physicians, completed a

similar Mental Health Status Questionnaire regarding Dula. Dr. Miller confirmed the

diagnosis of bipolar disorder. Although he noted that her condition was improving, he also



                                              3
opined that Dula could not work eight hour days.

                                             II.

       Dula applied for DIB and SSI on June 12, 2001. The state agency denied Dula’s

claims, Dula appealed, and after a hearing on December 5, 2002, Dula’s appeal was rejected

by an administrative law judge (“ALJ”). The ALJ reasoned that Dula was not disabled

within the meaning of the applicable statutory provisions and regulations because her

impairments had not precluded her from performing her past work as a document coder and

clerical worker.1 The ALJ’s decision became the final decision of the Commissioner when

the Appeals Council denied Dula’s request for review.

       Dula then appealed the Commissioner’s final decision in the United States District

Court for the Western District of Pennsylvania. On July 13, 2004, the District Court issued

an order granting summary judgment to the Commissioner, concluding that the ALJ’s

determination was supported by substantial evidence.

                                             III.

       Our review of the Commissioner’s final decision denying Dula DIB and SSI is not

plenary. We are bound by the Commissioner’s findings of fact if they are supported by

substantial evidence in the record. See 42 U.S.C. § 405(g); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999). “Substantial evidence” is defined as “more than a mere scintilla. It


       1
         The applicable Regulations state in pertinent part that “[i]f you can still do your
past relevant work, we will find that you are not disabled.” 20 C.F.R. §§
404.1520(a)(4)(iv), 416.920(a)(4)(iv).

                                              4
means such relevant evidence as a reasonable mind might accept as adequate.” Plummer,

186 F.3d at 427 (citations omitted).

                                            IV.

       Dula challenges the relative weight that the ALJ assigned to the various medical

opinions she introduced into the record, summarized supra, arguing that the ALJ should have

given controlling weight to the opinion of her treating physician, Dr. Miller.

       Our review of the record shows that the ALJ properly considered all of the medical

evidence introduced by Dula and made a reasoned decision about the relative weight to

assign each report. The ALJ thus met his “duty to hear and evaluate all relevant evidence in

order to determine whether an applicant is entitled to disability benefits.” Cotter v. Harris,

642 F.2d 700, 704 (3d Cir. 1981); see also 20 C.F.R. §§ 404.1527(c), 416.927(c). The record

before us plainly shows that the ALJ considered the opinions of Drs. Zuckerman, Levine,

Wolfson, Miller, Rollman and Strick.        The record also shows that the ALJ did not

misapprehend the opinions of these doctors. Drs. Miller and Wolfson concluded that Dula

would not be able to work. Dr. Zuckerman concluded that Dula could work.2 Dr. Rollman


       2
         It is true that Dr. Zuckerman’s report “require[d] the physician only to check
boxes and briefly fill in blanks.” Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993).
Accordingly, Dr. Zuckerman’s report is a weaker and less reliable form of evidence than
a more thorough report. Id. Nonetheless, the Regulations show that ALJs are expected to
consider such reports. See 20 C.F.R. §§ 404.1513(c), 416.913(c) (stating “[a]t the
administrative law judge and Appeals Council levels, we will consider residual functional
capacity assessments made by State agency medical and psychological consultants and
other program physicians and psychologists . . . .”). Thus, it was appropriate for the ALJ
in this case to consider Dr. Zuckerman’s report and to note that it was consistent with

                                              5
did not offer an opinion on the subject, but made the general finding that Dula was not

experiencing severe psychiatric impairments. Dr. Strick found that Dula’s bipolar disorder

was in remission, and that under favorable circumstances she would be able to work a low

stress job. Finally, Dr. Levine found that while Dula’s mental conditions could interfere with

working, Dula’s mental attitude at the time of her examination was good.

       These multiple sources offered conflicting opinions regarding Dula’s condition and

its impact on her ability to work.     “When the medical testimony or conclusions are

conflicting, the ALJ is not only entitled but required to choose between them.” Cotter, 642

F.2d at 705. In concluding that Dula was not disabled, the ALJ accorded the opinions of Drs.

Miller and Wolfson relatively less weight,3 and accorded the opinions of Drs. Zuckerman and

Levine more weight. This was supported by substantial evidence in the record. While Dula

is correct that opinions from treating physicians regarding the nature and severity of an

impairment are accorded significant presumptive weight, those opinions are not

automatically entitled to controlling weight. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

The ALJ retains the duty to analyze treating source opinions and judge whether they are



other medical evidence in the record. This report also contains more information than the
standard checkbox form, since Dr. Zuckerman explained what data he used to reach his
conclusions.
       3
         It is worth emphasizing that a treating source’s opinion about a claimant’s ability
to work is not entitled to special deference; the disability determination is the province of
the ALJ alone. 20 C.F.R. §§ 404.1527(e), 416.927(e). Rather, treating source’s opinions
are particularly useful in discussing the “nature and severity” of the impairments. 20
C.F.R. § 404.1527(d)(2), 416.927(d)(2).

                                              6
supported by and consistent with the rest of the record. “Where, as here, the opinion of a

treating physician conflicts with that of a non-treating, non-examining physician, the ALJ

may choose whom to credit but ‘cannot reject evidence for no reason or for the wrong

reason.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Plummer, 186 F.3d

at 429). The ALJ made no such error here. Moreover, the Regulations themselves clearly

describe the ALJ’s duties in evaluating treating source opinions:

              Generally, we give more weight to opinions from your treating
              sources, since these sources are likely to be the medical
              professionals most able to provide a detailed, longitudinal
              picture of your medical impairment(s) and may bring a unique
              perspective to the medical evidence that cannot be obtained
              from the objective medical findings alone or from reports of
              individual examinations, such as consultative examinations or
              brief hospitalizations. If we find that a treating source's opinion
              on the issue(s) of the nature and severity of your impairment(s)
              is well-supported by medically acceptable clinical and
              laboratory diagnostic techniques and is not inconsistent with the
              other substantial evidence in your case record, we will give it
              controlling weight.

20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2) (emphasis added).

       Thus, in discounting the opinions of Drs. Miller and Wolfson, the ALJ did not “reject

evidence for no reason or for the wrong reason.” Instead, he found that their opinions were

not supported by clinical evidence and were inconsistent with the other evidence from the

record. Specifically, the ALJ found that Dr. Miller’s treatment notes, which indicated that

Dula’s bipolar disorder was in remission, were inconsistent with Dr. Miller’s final opinion

that Dula was unable to work; that the record lacked any treatment notes from Dr. Wolfson



                                              7
to support his conclusion regarding Dula’s ability to work; and that the opinions of both of

these Doctors were inconsistent with the record as a whole.

       In sum, the ALJ properly discharged his duties in evaluating and weighing the various

medical reports offered by Dula, and made findings supported by substantial evidence. We

have considered all of the other arguments advanced by the parties and conclude that no

further discussion is necessary. Accordingly, the judgment of the District Court will be

affirmed.




                                             8